Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,835,465 (‘465). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘465 patent discloses a composition for removing nail polish comprising a C2-C3 monoalcohol, glycerin, and propylene carbonate, wherein the glycerin and propylene carbonate are present in a glycerin to propylene carbonate ratio by weight of at least 1:3 and the concentration by weight of ethanol is at least about 16%.    Method of removing nail polish is found in claim 18.  Composition free of acetone and water is found in claims 9-11.  Oil of less than 5% is found in claim 12.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘465 patent because the patent discloses the use of similar components for the same purpose, namely, a nail polish removal comprising mono alcohol, glycerin, and propylene carbonate.

Claims 1-6, 8-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,912,724 (‘724). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘724 patent discloses a method of removing nail polish from nails comprising applying a composition comprising at least about 10% by weight of at least one polyhydric alcohol compound, at least one low carbon alcohol, at least one high boiling point ester compound, at least one thickening agent, and at least one abrasive compound, wherein the at least one abrasive compound is a sugar and wherein the composition comprises less than about 5% by weight of oil, to nails onto which nail polish has been previously applied and removing the nail polish from the nails.  Composition free of acetone and water is found in claims 7-8.  Yield stress value of at least about 100 Pa.s is found in claim 5. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘724 patent because the patent discloses the use of the same composition useful for nail polish removal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macneill et al. 2016/0354295 A1.
	Macneill teaches an acetone deficient composition for nail polish removal.  The composition comprises at least one polyol, at least one oil, at least one alkyl carbonate, at least one monoalcohol, at least one thickening agent, and at least one abrasive agent.  See abstract; and paragraphs 0007-0012 and 0034-0078.  Glycols, propylene carbonate, ethanol, and acrylic or methacrylic thickening agent are found in paragraphs 0090-0131.  Abrasive agent is found in paragraph 0138.  The composition is free of acetone and water is found in paragraph 0086.  Method for removing nail polish using the composition is found in paragraph 0014.  Oil component is option and is less than 9% is found in paragraph 0093.  Composition having the claimed yield stress is found in paragraph 0080, wherein the viscosity is between 10-250 Pa.s.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615